ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-191 concluding that WILLIAM E. GAHWYLER, JR., of MIDLAND PARK, who was admitted to the bar of this State in 1990, should be suspended from the practice of law for a period of one year for violating RPC 1.5(a)(charging an unreasonable fee), RPC 1.5(b)(failure to communicate the basis or rate of fee in writing), RPC 1.7(a)(1) and (2)(conflict of interest), RPC 1.15(b)(failure to promptly deliver funds to a client or third person), RPC 4.1(a)(false statement of material fact to a third person), RPC 8.4(b)(commission of a criminal act that reflects adversely on the attorney’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c)(conduet involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that WILLIAM E. GAHWYLER, JR., is suspended from the practice of law for a period of one year and until the further Order of the Court, effective February 22, 2013; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC *5578.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.